               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Latorey Greene, #292916,              )     C/A No.: 1:19-3391-MGL-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )
 Warden Michael Stephan, Major         )
 Parrish, L.T. Williams, L.T.          )
 Parker, Capt. Carter, Officer C.      )
 Booker, Mrs. Collins, SGT. Barr,      )
 Ms. Holmes, Ms. Washington,           )
 S.G.T. Fox, Officer Durant,           )
 McElveen, Dixon, McKenzie, K.         )
 Rivers, Officer Janine Wrecsizs, L.   )
 Johnson, Smith, Ms. Miller, Ms.       )                ORDER
 Marbley, Ms. Desia, McDuffie          )
 (RN), Ms. Miller, W. Fulton, Ms.      )
 Green, Officer Stuckey, Warden        )
 Shepard, Major Clark, L.T. Belton,    )
 Capt. Mack, S.G.T. Palmer, Capt.      )
 Brightheart, S.G.T. Williams,         )
 Officer Robinson, Samuel L. Soltis,   )
 Micheal McCall, B. Lewis, J. Pate,    )
 Ms. Ardis, S. Stokes, Nadine          )
 Pridgen, Ann Hallman, Cheron M.       )
 Hess, Warden McKie, David             )
 Martinez, L.T. Freng, J. McRee,       )
 and Dr. A. Compton,                   )
                                       )
                   Defendants.         )
                                       )

      This is a civil action filed by a state prisoner. Therefore, in the event
that a limitations issue arises, Plaintiff shall have the benefit of the holding
in Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed at the
moment of delivery to prison authorities for forwarding to District Court).
Under Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), pretrial proceedings in this
action have been referred to the assigned United States Magistrate Judge.
TO THE CLERK OF COURT:

     The Clerk of Court is directed not to issue the summons at this time.

     IT IS SO ORDERED.



January 2, 2020                          Shiva V. Hodges
Columbia, South Carolina                 United States Magistrate Judge




                                     2
